FORESIGHT ENERGY LP

LONG-TERM INCENTIVE PLAN

[FORM OF] SUBORDINATED UNIT AWARD AGREEMENT

(with Transfer Restrictions)

This Unit Award Agreement (this “Agreement”) is made as of the date set forth on
the signature page to this Agreement (the “Effective Date”) between Foresight
Energy GP LLC, a Delaware limited liability company (the “General Partner”), and
the individual named on the signature page to this Agreement (the “Participant”)
pursuant to the terms and conditions of the Foresight Energy LP Long-Term
Incentive Plan (as amended, the “Plan”).  The Participant acknowledges receipt
of a copy of the Plan, and agrees that the terms and provisions of the Plan,
including any future amendments thereto, shall be deemed a part of this
Agreement as if fully set forth herein.  Capitalized terms used in this
Agreement but not otherwise defined herein shall have the meanings ascribed to
such terms in the Plan, unless the context requires otherwise.

WHEREAS, the Board has adopted the Plan to, among other things, attract, retain
and motivate certain directors, officers, employees and consultants of the
General Partner, Foresight Energy LP (the “Partnership”) and their respective
Affiliates (each, a “Company Entity” and, collectively, the “Company
Entities”);  and

WHEREAS, the General Partner desires to grant to the Participant on the terms
and conditions set forth herein and in the Plan, and the Participant desires to
accept on such terms and conditions, the Unit Award set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.Issuance of Subordinated Units.  The General Partner hereby grants to the
Participant, effective as of the Effective Date, ________________ subordinated
units in the Partnership (the “Subordinated Units”).  The grant of Subordinated
Units hereunder shall be subject to all of the terms and conditions set forth in
the Plan and in this Agreement.  For the avoidance of doubt, the Participant
shall not pay the General Partner or any other Company Entity any purchase price
for the Subordinated Units.  The Subordinated Units shall be fully and
immediately vested as of the Effective Date and shall convert on a one-for-one
basis to common units of the Partnership (the “Common Units”) at the end of the
Subordination Period (as defined in the Partnership’s agreement of limited
partnership, as amended from time to time).  

 

2.Restrictions on Transfer.  The Subordinated Units may not be sold, transferred
or otherwise disposed of (except in connection with tax withholding pursuant to
Section 3) except as follows: (i) the Participant shall be entitled to sell,
transfer or otherwise dispose of in public markets up to twenty five percent
(25%) of the Subordinated Units (or the resulting Common  Units upon conversion
of the Subordinated Units) on or after December 31, 2015, and (ii) the
Participant shall be entitled to sell, transfer or otherwise dispose of in
public markets up

1

 



--------------------------------------------------------------------------------

to one hundred percent (100%) of the Subordinated Units (or the resulting Common
Units upon conversion of the Subordinated Units) on or after December 31, 2019.

 

3.Tax Withholding.  In connection with the grant or conversion of the
Subordinated Units, the Company Entities shall have the authority and the right
to deduct or withhold, or to require the Participant to remit to a Company
Entity, an amount sufficient to satisfy all applicable federal, state and local
taxes (including the Participant’s employment tax obligations) required by law
to be withheld with respect to the grant or conversion of the Subordinated
Units. In satisfaction of the foregoing requirement, unless otherwise determined
by the Committee, the General Partner or one of its Affiliates shall withhold
Subordinated Units otherwise issuable hereunder having a Fair Market Value on
the date of withholding equal to the aggregate amount of taxes required to be
withheld based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.

4.General Provisions.

(a)Administration.  This Agreement shall at all times be subject to the terms
and conditions of the Plan.  The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and all
decisions of a majority of the Committee with respect thereto and this Agreement
shall be final and binding upon the Participant and the General Partner.  In the
event of any conflict between the terms and conditions of this Agreement and the
Plan, the provisions of the Plan shall control.

(b)Tax Consultation.  None of the Board, the Committee or the Company Entities
have made any warranty or representation to the Participant with respect to the
income tax consequences of the grant of the Units or the transactions
contemplated by this Agreement, and the Participant represents that the
Participant is in no manner relying on such entities or any of their respective
managers, directors, officers, employees or authorized representatives
(including attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences. The Participant represents that the Participant has consulted
with any tax consultants that the Participant deems advisable in connection with
the Units.

(c)Successors.  This Agreement shall be binding upon the Participant, the
Participant’s legal representatives, heirs, legatees and distributees, and upon
the General Partner, its successors and assigns.

(d)Entire Agreement.  This Agreement constitute the entire agreement of the
parties with regard to the subject matter hereof, and contain all the covenants,
promises, representations, warranties and agreements between the parties with
respect to the Units granted hereby.  

(e)Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

--------------------------------------------------------------------------------

(f)Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee (i) to the extent permitted by
the Plan and/or (ii) to the extent necessary to comply with applicable laws and
regulations or to conform the provisions of this Agreement to any changes
thereto.  Except as provided in the preceding sentence, this Agreement cannot be
modified, altered or amended, except by a written agreement signed by both the
General Partner and the Participant.  

(g)Clawback.  The Participant acknowledges that the Units issued hereunder are
subject to clawback as provided in this Section 8(o) of the Plan.

(h)Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that any of the
Company Entities may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the General Partner under the Plan.  Electronic delivery may be made
via the electronic mail system of the General Partner or one of its Affiliates
or by reference to a location on an intranet site to which the Participant has
access.  The Participant hereby consents to any and all procedures the General
Partner has established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the General Partner may be
required to deliver, and agrees that the Participant’s electronic signature is
the same as, and shall have the same force and effect as, the Participant’s
manual signature.

(i)Code Section 409A. The Units granted pursuant to this Agreement are not
intended to constitute or provide for a deferral of compensation that is subject
to Section 409A. Notwithstanding the foregoing, in no event shall the General
Partner be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A.

(j)Acknowledgement by Participant.  The Participant acknowledges that the
Subordinated Units are not registered under the Securities Act on the ground
that the grant provided for in this Agreement and the issuance of securities
hereunder is exempt from registration under the Securities Act pursuant to
Section 4(2) thereof or pursuant to Rule 144 promulgated thereunder, and is
subject to all the limitations and restrictions thereto.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its duly authorized officer and the Participant has executed this Agreement
as of the ____ day of __________, 20___, effective for all purposes as provided
above.

 

Foresight Energy GP LLC

 

 

By:

                                                                        Name:
                                                                        Title:

 

 

PARTICIPANT

 

 

__________________________________________

[Insert name of Participant]

 

 